 

AMENDMENT TO SECURITIES PURCHASE AGREEMENTS

THIS AMENDMENT to: (i) that certain Securities Purchase Agreement dated as of
April 25, 2008 between Marina Biotech, Inc., a Delaware corporation (the
“Company”), and the purchasers identified on the signature pages thereto (the
“April 2008 SPA”); (ii) that certain Securities Purchase Agreement dated as of
June 9, 2009 between the Company and the purchasers identified on the signature
pages thereto (the “June 2009 SPA”); and (iii) that certain Securities Purchase
Agreement dated as of January 13, 2010 between the Company and the purchasers
identified on the signature pages thereto (the “January 2010 SPA” and, together
with the April 2008 SPA and the June 2009 SPA, the “Purchase Agreements”), is
dated as of November 4, 2010.

WHEREAS, the undersigned desire to amend each Purchase Agreement, pursuant to
Section 5.5 of each Purchase Agreement, in the manner set forth in this
Amendment.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
undersigned hereby agrees as follows:

 

  1. Section 4.13(c) of the April 2008 SPA, and Section 4.13(b) of each of the
June 2009 SPA and the January 2010 SPA, is hereby deleted in its entirety and
replaced in its entirety with the following:

“From the date hereof until December 4, 2010, the Company shall be prohibited
from effecting, or entering into any agreement whereby the Company may effect,
an “at-the-market” committed financing program or an “equity line of credit”
facility.”

 

  2. In consideration for entering into this Amendment, the Company is issuing
to the undersigned warrants (the “Warrants”) to purchase up to an aggregate of
686,270 shares (the “Warrant Shares”) of the common stock, par value $0.006 per
share, of the Company (“Common Stock”), on a pro rata basis. The Warrants shall
be initially exercisable at a price equal to the closing price of the Common
Stock on the date hereof, and shall be substantially in the form attached hereto
as Exhibit A. The Warrants and the Warrant Shares are being issued under that
certain registration statement on Form S-3 (No. 333-168447) that was declared
effective by the Securities and Exchange Commission on September 30, 2010.

 

  3.

Except as otherwise expressly provided by this Amendment, all of the terms and
conditions of each Purchase Agreement and each other Transaction Document (as
defined in each Purchase Agreement) is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the effectiveness of this



--------------------------------------------------------------------------------

 

Amendment (A) all references in each Purchase Agreement to the “Purchase
Agreement,” “hereto,” “hereof,” “this Agreement,” “hereunder” or words of like
import referring to such Purchase Agreement shall mean such Purchase Agreement
as amended by this Amendment and the other same amendments, and (B) all
references in the other Transaction Documents to the “Purchase Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to each
Purchase Agreement shall mean such Purchase Agreement as amended by this
Amendment and the other same amendments, and (ii) the execution, delivery and
effectiveness of this Amendment shall not operate as an amendment of any right,
power or remedy of the undersigned under any Transaction Document, nor
constitute an amendment of any provision of any Transaction Document and all of
them shall continue in full force and effect, as amended or modified by this
Amendment and the other same amendments.

 

  4. This Amendment shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York without regard to the
principles of conflicts of laws thereof. This Amendment may be executed in two
or more identical counterparts, all of which shall be considered one and the
same amendment and shall become effective when counterparts have been signed by
each party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

  5. This Amendment shall be effective upon the Company’s execution and receipt
of the same amendment executed by all of the undersigned.

[remainder of page intentionally left blank; signature page follows]

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized signatures as of the date first set forth above.

 

MARINA BIOTECH, INC. By:  

/s/ Peter S. Garcia

Name:   Peter S. Garcia Title:   CFO and Secretary

 

3



--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO AMENDMENT TO

SECURITIES PURCHASE AGREEMENTS]

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories of the date first indicated
above.

 

Name:  

 

Signature of Authorized Signatory:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

E-mail Address of Authorized Signatory:  

 

Fax Number of Authorized Signatory:  

 

 

4



--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Warrant

 

5